 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDImage Convention Services,Inc., Image Internation-al, Inc.,and D.C.Enterprises,Inc.andInterna-tional Alliances of Theatrical Stage Employeesand Moving Picture Operators,Local No. 631.Case 12-CA-10211(E)July 29, 1988ORDER DENYING PETITION TOINCREASE MAXIMUM RATE OFATTORNEY FEESBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTPursuant to Sections102.124and 102.146 of theNational Labor Relations Board Rules and Regula-tions,on June 23,1988,Image International, Inc.and itsAttorney CharlesRobinson Fawsett filed apetition to increase the maximumrate of attorneyfees payable under the EqualAccess to Justice Act(EAJA) from $75 perhour to ratesof $95, $100,and $120 perhour for feescharged and paid be-tweenJuly 1, 1982,and September1, 1983.1The petitionalleges that such an increase is justi-fied on thegrounds thatthe work performed byFawsett was "highly specializedworkin the fieldof labor relations law," that Fawsett was one ofonly approximately six attorneys in central Floridaqualifiedto performthe work,and that the peti-IAn application for fees and expenses incurred in the underlyingunfair labor practice proceeding (288 NLRB 1036(1988)) was filed simul-tioned-forratesare in accordance with ratescharged by management labor relations attorneysin centralFlorida forsimilar work during the rele-vant period.Having duly considered the matter,we find thatthe petition should be denied.EAJA, 5 U.S.C.§ 504(b)(1)(A), provides that attorney fees shall notbe awarded in excessof $75 an hour "unless theagency determines by regulation that an increase inthe cost of living or a special factor,such as thelimited availability of qualified attorneys or agentsfor the proceedings involved,justifiesa higherfee."2 The petition here does not allege that an in-crease in the cost of living justifies a higher fee.Nor does it identify a "special factor"within themeaning of the statute which would justify ahigher fee. As recently indicated by the SupremeCourt,the "special factor"exception was intendedto be applied narrowly;an increase is not justifiedunder the exception merely because a distinctiveknowledge or specialized skill would be useful, asopposed to needful(as in patent law), in litigatingthe case, because lawyers having such a usefulknowledge or skill are in short supply,or becausethe prevailing market rate for the tendered legalservices is higher than the maximum rate.3Accordingly,as the petition fails to allege anybasis permitted under the statute for an increase inthe maximum rate,the petition is denied.taneously with the petition.By order datedJune 27, 1988, the Board re-2 See also Sec. 102 146 of theBoard'sRules and Regulations.ferred theapplication to the administrativelaw judge forappropriate8SeePierce Y.Underwood,56 U.S.L.W 4806, 4811-4812 (June 27,action.1988) (interpreting identical provisionin 28 U S C § 2412(d)(2)(A))290 NLRB No. 53